

114 SRES 248 ATS: Designating September 2015 as “National Prostate Cancer Awareness Month”.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 248IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Sessions (for himself, Mr. Shelby, Mr. Menendez, Mr. Vitter, Mrs. Feinstein, Mr. Moran, Mrs. Boxer, Ms. Ayotte, Mr. Cardin, Mr. King, Mr. Blunt, Mr. Booker, and Mr. Boozman) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2015 as National Prostate Cancer Awareness Month.
	
 Whereas over 2,900,000 families in the United States live with prostate cancer;
 Whereas 1 in 7 males in the United States will be diagnosed with prostate cancer in their lifetimes;
 Whereas prostate cancer is the most commonly diagnosed non-skin cancer and the second leading cause of cancer-related deaths among males in the United States;
 Whereas in 2015, the National Cancer Institute estimates that 220,800 men will be diagnosed with, and more than 27,000 men will die of, prostate cancer;
 Whereas 40 percent of newly diagnosed prostate cancer cases occur in males under the age of 65;
 Whereas the odds of developing prostate cancer rise rapidly after age 50; Whereas African-American males suffer from a prostate cancer incidence rate that is significantly higher than White males and have double the prostate cancer mortality rate of White males;
 Whereas obesity is a significant predictor of the severity of prostate cancer;
 Whereas the probability that obesity will lead to death and high cholesterol levels is strongly associated with advanced prostate cancer;
 Whereas having a father or brother with prostate cancer more than doubles the risk of a man developing prostate cancer, with a particularly high risk for men who have a brother with the disease;
 Whereas screening by a digital rectal examination and a prostate-specific antigen blood test can detect the disease at the earlier, more treatable stages, which could increase the chances of survival for more than 5 years to nearly 100 percent;
 Whereas only 38 percent of males survive more than 5 years if diagnosed with prostate cancer after the cancer has metastasized;
 Whereas there are no noticeable symptoms of prostate cancer while prostate cancer is in the early stages, making appropriate screening critical;
 Whereas ongoing research promises further improvements in prostate cancer prevention, early detection, and treatment; and
 Whereas educating people in the United States, including health care providers, about prostate cancer and early detection strategies is crucial to saving the lives of males and preserving and protecting families: Now, therefore, be it
	
 That the Senate— (1)designates September 2015 as National Prostate Cancer Awareness Month;
 (2)declares that steps should be taken—
 (A)to raise awareness about the importance of screening methods for, and treatment of, prostate cancer;
 (B)to encourage research so that screening and treatment for prostate cancer may be improved, the causes of prostate cancer may be discovered, and a cure for prostate cancer may be developed; and
 (C)to continue to consider ways for improving access to, and the quality of, health care services for detecting and treating prostate cancer; and
 (3)calls on the people of the United States, interest groups, and affected persons—
 (A)to promote awareness of prostate cancer;
 (B)to take an active role in the fight to end the devastating effects of prostate cancer on individuals, families, and the economy; and
 (C)to observe National Prostate Cancer Awareness Month with appropriate ceremonies and activities.